PER CURIAM.
Petitioner, the mother of a three year old son born out of wedlock, seeks a writ of certiorari to quash an order of the trial court denying her motion for summary judgment in an action by the putative father to have his paternity established and for visitation rights with the child under Chapter 742, Florida Statutes (1977).
In the alternative petitioner has applied for a writ of prohibition to prohibit further action by the putative father to have his paternity established and for visitation rights with the child.
We have considered the petition in the light of the record, briefs and argument of counsel and have concluded (1) that the petitioner has not shown her entitlement to a writ of prohibition, and (2) that in the exercise of our discretion we should decline to entertain jurisdiction of the petition for writ of certiorari. Wolf v. Industrial Supply Corp., 62 So.2d 30 (Fla.1952); Gollsneider v. Stein, 214 So.2d 628 (Fla.2d DCA 1968).-
Accordingly, the petition for prohibition and certiorari are denied.